692 S.E.2d 110 (2010)
STATE of North Carolina
v.
James Donald KING.
No. 204A99-3.
Supreme Court of North Carolina.
January 28, 2010.
Ann B. Petersen, Chapel Hill, for King.
Diane A. Reeves, Special Deputy Attorney General, for Special Deputy Attorney General.

ORDER
Upon consideration of the petition filed by Defendant on the 5th of March 2009 in this matter for a writ of certiorari to review the order of the Superior Court, Guilford County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 28th of January 2010."